       Case 4:17-cr-00197-JM Document 44 Filed 09/24/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA

    vs.                                            No. 4:17CR000197-JM-1

DOMINIC DARRELL SESSION

                   RESPONSE TO DEFENDANT’S MOTION (DOC 42)

          Comes now Leslie Borgognoni, attorney for the Defendant herein, and for her

response to Defendant’s motion states:

          1. Defendant is charged with a violation of 18 USC 922(g)(1), felon in possession

of a firearm.

          2. Counsel was appointed to represent Mr. Session on January 14, 2019, (Doc.

34), replacing Attorney Spade (Doc 21, 22), who had replaced FPD Sullivan (Doc. 4).

          3. Defendant has filed a motion with the Court requesting to withdraw his plea

of guilty and requesting appointment of new counsel. (Doc. 44).

          4. Counsel has worked diligently on the Defendant’s behalf, and stands ready and

willing to continue representing Defendant through the conclusion of the case, should the

Court so choose.

          5. Defendant has advised the Court, among other matters, that he has requested

that counsel withdraw from his case, that he does not trust counsel, that he does not

believe counsel has been truthful with him, that he entered his plea due to improper

conduct on the part of counsel, and that he seeks appointment of a different attorney.

(Doc 44).

          6. Defendant has recently advised counsel that he will not meet with her at the

jail, and that he will not receive, accept, or return any telephone communication requests
       Case 4:17-cr-00197-JM Document 44 Filed 09/24/20 Page 2 of 2




from Counsel. Defendant advised counsel that he desires to proceed to trial, but with a

different attorney.

       7. While counsel is ready and willing to complete representation and does not

agree with Defendant’s assertions in the motion, the Defendant does not trust the

relationship, seeks to withdraw his plea, and will not communicate with counsel.

Counsel believes it is appropriate for the Court the rule on the Defendant’s motion.

                                             Respectfully submitted,

                                             Leslie Borgognoni
                                             ABN 85013
                                             Attorney for Defendant
                                             424 E. 6th Street
                                             Little Rock, AR 72202
                                             (501) 371-0310
                                             lborgognoni@sbcglobal.net
